UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANHUI KONKA GREEN LIGHTING CO., LTD.,

                                        Plaintiff,                        18 Civ. 12255 (PAE)
                           -v-
                                                                                  ORDER
 GREEN LOGIC LED ELECTRICAL SUPPLY, INC.,
 GEORGE GEFFEN, and DOES 1-100,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received plaintiff’s letter, Dkt. 59, and defendants’ letter, Dkt. 60,

concerning recent discovery disputes. If plaintiff wishes to reply to defendants’ claim that it has

failed to provide discovery, see Dkt. 60 at 2, such a reply is due by December 12, 2019. Further

replies are not invited.

        SO ORDERED.


                                                                
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 9, 2019
       New York, New York
